DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1, 10 and 19 are rejected under 35 U.S.C. 101.  Claims 1-9 are rejected under 35 U.S.C. 112(b).  Claims 1-21 are rejected under and 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 10 August 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered and are not persuasive.  On page 10 of the remarks Applicant’s representative appears to argue generally the newly amended independent claim limitations.  Examiner has addressed the amended claim limitations detailed in the rejections provided below.

Examiner’s Note
In an effort to advance prosecution, and in an effort to more clearly communicate Examiner’s position, Examiner asks Applicant to consider the BRI of claims 1-9.  Examiner is of the position that claims 1-9 could be executed by a person using pencil and paper and a written log and that the elements of the specification recited at paragraphs [0003]-[0005] with respect to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the method of claim 1, the device of claim 10 and the computer program product having a non-transitory CRM of claim 19 are all directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea falling within the mathematical concepts group enumerated groupings of 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to saving the timestamp in a log.
Generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term precise logging time in claim 1 is a relative term which renders the claim indefinite. The term precise logging time is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9 are rejected under 35 U.S.C. 112(b) due to their dependency on the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson U.S. Pub. No. 2013/0013911 (hereinafter “Gustafsson”) in view of Zhai U.S. Pub. No. 2014/0317633 (hereinafter “Zhai”).
Regarding independent claim 1, Gustafsson discloses:
A method of managing a log, comprising: obtaining a count value of a counter associated with a log entry in the log, the count value of the counter incrementing at a predetermined frequency, the count value being obtained while a producing process produces the log entry (Gustafsson at paragraphs [0042] and [0046] discloses monitoring/recording/logging usage of processor cores by task or group wherein each group is associated with one or more usage counters.  Additionally, Gustafsson at paragraph [0043] discloses in part, “For example, the usage counters may be incremented based on the consumption of core cycles normalized with the core frequency by any of the tasks in the corresponding group.”  Lastly, Gustafsson at paragraph [0049] discloses in part, “Of course, one of skill in the art would understand that a monotonically increasing counter may be used also.”  Examiner is of the position that Gustafsson disclosing both incrementing a counter based on the consumption of core cycles normalized with core frequency and monotonically incrementing a counter read on incrementing at a predetermined frequency…Examiner is of the position that Gustafsson at paragraph [0043] discloses a usage counter used to log usage of a core and reads on the count value being obtained while a producing process produces the log entry.)
 
determining a rough time instant when the log entry is created based on the count value, a reference count value of the counter associated with the log entry, a reference time corresponding to the reference count value and the frequency, the rough time instant representing a rough logging time of the log entry (Examiner is of the position that Gustafsson in the cited portions below discloses logging usage of a processor core by multiple tasks/groups/threads by specifying a measurement time period of a task/group/thread related to the frequency of operation of the processing core, wherein Examiner is interpreting the frequency of operation of a processor core itself as being a function of time, i.e., the number of operations a processor can process in a second, and a set of counters which increment based on the task, measurement period, core cycles and a frequency of operation of the processing core.  See Gustafsson at Figure 2 provided below disclosing group parameters comprising a thread, counter and measurement time period:

    PNG
    media_image1.png
    646
    555
    media_image1.png
    Greyscale


Additionally, Gustafsson at paragraph [0043] discloses in part, “In this example, the usage counter associated with the respective group is incremented based upon the core usage of the currently executing tasks in the group to monitor a usage of the corresponding core over a time period by any of the tasks in the group. For example, the usage counters may be incremented based on the consumption of core cycles normalized with the core frequency by any of the tasks in the corresponding group.”  Gustafsson at paragraph [0047] discloses the following:
By way of more detailed explanation of step 320 of flow diagram 300, with regard to FIGS. 1 and 2, each group 210, 250 in policy 125 is associated with group settings 220, 260 that contain a measurement period. This specified measurement period indicates a period for measuring the usage of processor core 110 for the groups and for selecting a frequency of operation. Because group 210 is a grouping of interactive tasks that may vary more strongly in core performance requirements, the measurement period is a relatively short 50 milliseconds (ms) which thus specifies that the measuring of usage and selecting a frequency is to occur periodically every 50 ms. With regard to group 250, because group 250 contains a background task which typically has a fairly constant core performance requirement, the measurement period is a relatively long 500 ms.

Lastly, Gustafsson at paragraph [0049] discloses the following:
Proceeding with the example of logging the usage of processor core 110 of processor device 100a according to aspects of step 320, at a time, usage counters 230 and 270 may be set to zero. Of course, one of skill in the art would understand that a monotonically increasing counter may be used also. In such a case the difference in counts between two successive measurement periods would be calculated. Subsequently thereafter, the usage of processor core 110 by threads 441, 442 and 1001 is logged in counter 230 by frequency governor 115 by incrementing counter 230 by each core usage cycle of threads 441, 442 and 1001, thus compiling the usage of processor core 110 by the tasks in group 210. Similarly, the usage of processor core 110 by thread 10 is logged in counter 270 by frequency governor 115 by incrementing counter 270 by each core usage cycle of thread 10, thus compiling the usage of core 110 by the tasks in group 250. 

Examiner is of the position that since the logged usage has a counter that is incremented based on a measurement time period and the frequency of operation of the processing core it includes a rough time instant of the logged activity.  For example, for simplicity sake if a usage counter for a processing core is set to increment ten times per second, and the usage counter for task one is 80 and during a processing core monitoring time period task one increments twenty times (i.e., a count value of 100) and the aggregate count value (i.e. reference count value) of 20 the rough time instant would be 10 seconds and the references time corresponding to the reference count value and the frequency would be 2 seconds.)

While Gustaffson at paragraph [0042] discloses aggregating logged usage across counters and Gustaffson at paragraphs [0043] and [0050] discloses the incrementing of a counter based in part of a frequency of operations and optimizing the frequency based on the usage, Gustaffson does not disclose correcting the rough time instant, more specifically, Gustaffson does not disclose:
correcting the rough time instant based at least in part on the frequency and a set of count values of the counter corresponding to a set of time instants, to determine a corrected time when the log entry is created, the corrected time representing a precise logging time of the log entry.
However, Zhai at paragraph [0010] teaches correcting between a virtual time counter and physical time counter in the event of CPU frequency changes.  Examiner is of the position that the physical time counter taught in Zhai reads on a precise logging time…
Both the Gustaffson reference and the Zhai reference, in the cited sections, are in the field of endeavor addressing changes in the frequency of operations of a processor in the task usage counters.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the optimizing of the frequency of operations of a processor core completing a task as disclosed in Gustaffson with the adjusting of a time counter based on a change in processor frequency taught in Zhai to facilitate in preventing operation and system crashes as a result of a change in frequency (See Zhai at paragraph [0005]).
 
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Gustaffson discloses:
further comprising determining the frequency at which the counter increments based on the set of count values (Gustaffson at paragraph [0043] discloses in part incrementing a counter based in part on the frequency of operation of a processor core.  Additionally, Gustaffson at paragraph [0050] discloses in part, “Then, at step 330, usage may be aggregated across groups 210 and 250 subject to the respective group settings (e.g., ceil and margin parameters) to arrive at a load parameter indicative of the combined usage by the tasks in groups 210 and 250 on processor core 110. Subsequent to step 330, at step 340, this load parameter may be used to determine an optimal frequency of operation which can be used to select a frequency of operation of core 110 if necessary.”  Examiner is of the position that by optimizing a frequency of operations of a processing core based on usage and usage counter as recited in Gustaffson at paragraph [0050], results in an adjustment to, or determination of when the counter disclosed in Gustaffson at paragraph [0043] is incremented.)

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Gustaffson discloses:
wherein determining the frequency comprises: determining time differences between adjacent time instants of the set of time instants; determining count value differences of adjacent count values of the set of count values corresponding to the time differences; estimating the frequency at which the counter increments based on the time differences and the corresponding count value differences  (Gustaffson at paragraph [0049] discloses determining the difference in counts for different measurement time periods and maintaining and incrementing two counters for the various threads operating in the same measurement periods using their respective core usage cycle, i.e., frequency.)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gustaffson discloses:
wherein estimating the frequency at which the counter increments comprises: determining a set of estimated values of the frequency based on the time differences and the corresponding count value differences; estimating the frequency by averaging at least a part of the set of estimated values (Gustaffson at paragraph [0058] discloses in part, “In other aspects, the frequency governor may take an average of the margin parameters across the groups, determine a maximized margin parameter based on historical usage of the processor core(s) by tasks in the groups or use any number of other algorithms to determine the maximized margin parameter.”)

Regarding dependent claim 5, all of the particulars of claims 1-4 have been addressed above.  Additionally, Gustaffson discloses:
wherein estimating the frequency by averaging at least a part of the set of estimated values comprises: estimating the frequency by averaging estimated values of the set of estimated values within a predetermined range (Gustaffson at paragraph [0010] discloses in part, “For example, the frequency governor may measure the usage intermittently, in response to stimulus, such as hardware stimuli including operating temperature change, interrupts, state change or other stimuli, or periodically based upon one or more predefined measurement periods.”)

Regarding dependent claim 6, all of the particulars of claims 1-4 have been addressed above.  Additionally, Gustaffson discloses:
wherein determining a set of estimated values of the frequency comprises: in response to a value determined by the time difference and the corresponding count value difference being greater than a first predetermined threshold, using the first predetermined threshold as an estimated value; in response to a value determined by the time difference and the corresponding count value difference being smaller than a second predetermined threshold, using the second predetermined threshold as an estimated value, the second predetermined threshold being smaller than the first predetermined threshold (Gustaffson at paragraph [0013] discloses a ceil or ceiling parameter and a margin parameter Examiner is interpreting as a first and second threshold.  Additionally, Gustaffson at claim 8 discloses a minimum usage threshold.)

Regarding dependent claim 7, all of the particulars of claims 1-2 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein correcting the rough time instant comprises: determining, based on the set of count values and the frequency, a set of corrected time instants corresponding to the set of time instants; determining, based on the set of corrected time instants and the set of time instants a set of correction increments determining a correction factor based on the set of correction increments; and correcting the rough time instant by applying the correction factor to the rough time instant (Gustaffson at paragraphs [0048] – [0050] discloses successive measurement time periods or time increments and optimizing or changing the frequency of operation of a processing core over a measurement time period.  Additionally, Zhai at paragraph [0010] teaches correcting a time counter due to a change in CPU frequency using a scaling factor Examiner is interpreting as applying the correction factor to the rough time instant.)

Regarding dependent claim 8, all of the particulars of claims 1-2 and 7 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein determining a correction factor comprises: determining the correction factor by averaging at least a part of the set of correction increments (Gustaffson at paragraph [0038] discloses the following “…the measurement period indicates a time interval at which it is desired for the frequency governor 115 to measure the usage of core(s) by tasks in the group and/or select/reselect a frequency of operation for the core(s) executing tasks in the group. The measurement period may be a normalized and/or common time interval across all the groups…”)

Regarding dependent claim 9, all of the particulars of claims 1-2 and 7-8 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein determining the correction factor by averaging at least a part of the set of correction increments comprises: determining the correction factor by averaging correction increments of the set of correction increments within a predetermined range (Gustaffson at paragraph [0010] discloses in part, “For example, the frequency governor may measure the usage intermittently, in response to stimulus, such as hardware stimuli including operating temperature change, interrupts, state change or other stimuli, or periodically based upon one or more predefined measurement periods.”)


Regarding independent claim 10, while independent claim 10, a device claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 10 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of claim 10, more specifically a process and a memory, Gustaffson at Figure 1b discloses the recited hardware limitations.

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claims 10-11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claims 10-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claims 10-13 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claims 10-11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding dependent claim 17, all of the particulars of claims 10-11 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 18, all of the particulars of claims 10-11 and 16-17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, while independent claim 19, a non-transitory CRM claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 19 is rejected under the same rationale as claim 1.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Zhai in further view of Biederman et al. U.S. Patent No. 7,885,262 (hereinafter “Biederman”).
Regarding dependent claim 20, all of the particulars of claim 1 have been addressed above.  Gustafsson as modified with Zhai does not disclose:
wherein the counter is a timestamp circuit; wherein obtaining the count value of the counter includes: acquiring, as the count value, an initial timestamp from the timestamp circuit while the producing process produces the log entry; wherein determining the rough time instant includes; calculating the rough time instant based on the initial time stamp; and wherein correcting the rough time instant includes: providing a corrected timestamp in response to application of a correction factor to the rough time instant based on the initial timestamp.
However, Biederman Column 14, Lines 23-33 teaches maintaining a current timestamp as a counter and correcting the timestamp by delay and advance signals.
Both the Gustaffson reference and the Biederman reference, in the cited sections, are in the field of endeavor of monitoring and tracking task and time information in computer systems.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the usage counters tracking usage over time in a plurality of cores as disclosed in Gustaffson with the adjusting of timestamp counter as taught in Biederman to facilitate in maintaining time consistency across a plurality of devices (See Biederman in the Abstract).

Regarding dependent claim 21, all of the particulars of claims 1 and 20 have been addressed above.  Additionally, Gustafsson as modified with Zhai and Biederman discloses:
performing a log recovery operation to recover data using the corrected timestamp (Biederman at Column 1, Lines 56-61 teaches clocks being maintained by backup and recovery systems and Bierderman at Column 14, Lines 23-33 teaches maintaining a current timestamp as a counter and correcting the timestamp by delay and advance signals.)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,181,057
At the summary section and paragraph 21 of the detailed description as it relates to synchronization between clocks and counters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154